DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-12 and new claims 13-14 are presently under consideration as set forth in the preliminary amendment filed 10 February 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 3 recites “any one impurity among carbon, carbonyl radical, oxalic phosphoric, and sulfuric acid”. It’s unclear what impurities are encompassed by the recitation “oxalic phosphoric”. It’s not clear if these groups are in the same impurity or meant to be separate (E.g. oxalic acid, phosphoric acid, and sulfuric acid). The scope of claim 3 cannot be properly determined and is thus rendered indefinite.

Claim 6 recites “the manufactured film” in lines 2-3, but lacks antecedent basis for this recitation as a manufactured film was never previously defined, and it’s not clear what manufactured film is being referenced. The scope of claim 6 cannot be properly determined and is thus rendered indefinite. Furthermore, it’s unclear if the recitation of “manufacturing a film” in line 4 of claim 6 is referencing the manufactured film in lines 2-3 of claim 6 or is reciting a new film. The scope of claim 6 is also rendered indefinite for this reason.

Claim 12 recites “wherein the luminescent aluminum hydroxide includes a structure of … Al2O3“. Al2O3 is a form of aluminum oxide and is not conventionally understood as being aluminum hydroxide. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Using aluminum 2O3 renders the term indefinite because the specification does not clearly redefine the term.
Claim 12 recites “wherein the luminescent aluminum hydroxide includes a structure of … 5AI2O3-2H2O“ which is not conventionally understood as being aluminum hydroxide. 5AI2O3-2H2O is a form of alumina containing water of hydration. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Using aluminum hydroxide to also mean 5AI2O3-2H2O renders the term indefinite because the specification does not clearly redefine the term (See attached NPL document Aluminum oxide (Alumina), hydrated for conventional forms of aluminum hydroxide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatani et al (JP 2015221879A, reference made to attached English machine translation) and further in view of Komatsu et al (US 2013/0340808).

Regarding claim 1 Miyatani discloses a solar cell of which photocurrent conversion efficiency is improved by containing luminescent aluminum hydroxide in an encapsulant on a front surface of the solar cell (paras [0011], [0035], [0093], [0109], [0111] Fig. 44 see: adding an aluminum compound such as aluminum hydroxide to an encapsulant material of a solar cell to ultraviolet light conversion to visible light emission).

 Komatsu teaches luminescent material positioned in an interface between an encapsulant of a front surface of the solar cell on which solar light is incident and the solar cell (Komatsu, [0029] Fig. 2 see: wavelength conversion layer 8 containing wavelength conversion material 7 positioned at an interface between sealing material 3 and solar battery cell 4) as Komatsu teaches this location reduces the distance light emitted from the wavelength conversion material has to travel (Komatsu, [0029]).
Komatsu and Miyatani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Miyatani in view of Komatsu such that the luminescent material (luminescent aluminum hydroxide) of Miyatani is in an interface between the encapsulant of the front surface of the solar cell on which solar light is incident and the solar cell of Miyatani as taught by Komatsu (Komatsu, [0029] Fig. 2 see: wavelength conversion layer 8 containing wavelength conversion material 7 positioned at an interface between sealing material 3 and solar battery cell 4) as Komatsu teaches this location reduces the distance light emitted from the wavelength conversion material has to travel (Komatsu, [0029]).
Regarding limitations recited in claim 1, which are directed to method of making said luminescent aluminum hydroxide (e.g. “generated from a single aluminum precursor by a thermal decomposition synthesis method”) it is noted that said limitations In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the luminescent aluminum hydroxide as recited in claim 1 is the same as the luminescent aluminum hydroxide disclosed by modified Miyatani, as set forth above, the claim is unpatentable even though the luminescent aluminum hydroxide of modified Miyatani was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 2 modified Miyatani discloses the solar cell of claim 1, wherein a maximum absorption wavelength of the luminescent aluminum hydroxide is formed between 300 nm and 450 nm (para [0109], Fig. 44 see: excitation peak at 380 nm), and a maximum emission wavelength of the luminescent aluminum hydroxide is formed between 450 nm and 1,100 nm (para [0109], Fig. 44 see: emission peak between 450 and 500 nm).  


The recited step of “wherein a thermal decomposition synthesis step of the luminescent aluminum hydroxide includes injecting any one impurity among carbon, carbonyl radical, oxalic phosphoric, and sulfuric acid” is not read a necessarily imparting a structural difference in the final product of the luminescent aluminum hydroxide that patentably distinguishes it from the luminescent aluminum hydroxide of Miyatani. If applicant wishes to claim a luminescent aluminum hydroxide product including impurities that adjust its absorption and luminescent properties, such a structure should be clearly and explicitly recited in the claims.

Regarding claim 4 modified Miyatani discloses the solar cell of claim 1, wherein the luminescent material (luminescent aluminum hydroxide) is coated on the front surface of the solar cell (Komatsu, [0029] Fig. 2 see: wavelength conversion layer 8 

Regarding claim 5 modified Miyatani discloses the solar cell of claim 1, wherein the luminescent aluminum hydroxide Serial No. To Be AssignedPage 2 of 5is coated on a surface of the encapsulant which is adhered to the front surface of the solar cell (Komatsu, paras [0055]-[0058] see: the luminescent material is formed into an encapsulant material layer that is stacked between other encapsulant layers and the front surface of the solar cell).

Regarding claim 6 modified Miyatani discloses the solar cell of claim 1, wherein the luminescent material (luminescent aluminum hydroxide) is positioned between the solar cell and the encapsulant by inserting the manufactured film between the encapsulant which is adhered to the front surface of the solar cell and the front surface of the solar cell after manufacturing a film having a thickness of 100 µm or less by dispersing the luminescent aluminum hydroxide into a light-transmitting resin including the encapsulant (Komatsu, [0029] Fig. 2 see: wavelength conversion layer 8 containing wavelength conversion material 7 coated on the front surface of solar battery cell 4 between solar cell 4 and sealing material 3, where the manufactured film containing the wavelength conversion material has a thickness of 50 µm (paras [0055], [0057])).  

Regarding limitations recited in claims 7 and 8, which are directed to method of coating said luminescent aluminum hydroxide (e.g. “the coating method is a spray coating method”, “the coating method is a screen printing method”) it is noted that said In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the luminescent aluminum hydroxide coating as recited in claims 7 and 8 is the same as the luminescent aluminum hydroxide disclosed by modified Miyatani, as set forth above, the claim is unpatentable even though the luminescent aluminum hydroxide of modified Miyatani was made/coated by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 9 modified Miyatani discloses the solar cell of claim 6, wherein the encapsulant is formed of any one selected from the group consisting of ethylene vinyl acetate (EVA), polyolefin elastomer (POE), cross-linked polyolefin, thermoplastic polyurethane (TPU), polyvinyl butyral (PVB), silicone, silicone/polyurethane hybrid, and ionomer (Miyatani, [0027] see: base resin for the encapsulant includes EVA, polyolefin resins, butyral resins).


The luminescent aluminum hydroxide of claim 11 is considered the same as the luminescent aluminum hydroxide disclosed by modified Miyatani, as set forth above, the claim is unpatentable even though the luminescent aluminum hydroxide of modified Miyatani was made by a different process.

Regarding claim 12 modified Miyatani discloses the solar cell of claim 1, wherein the luminescent aluminum hydroxide includes a structure of AI(OH)3, AIOOH, 5AI2O3-2H2O, or Al2O3 (paras [0011], [0035], [0093], [0109], [0111] Fig. 44 see: AI(OH)3).  

Regarding limitations recited in claims 13 and 14, which are directed to method of coating said luminescent aluminum hydroxide (e.g. “the coating method is a spray coating method”, “the coating method is a screen printing method”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the luminescent aluminum hydroxide coating as recited in claims 13 and 14 is the same as the luminescent aluminum hydroxide disclosed by modified Miyatani, as set forth above, the claim is unpatentable even though the luminescent aluminum hydroxide of modified Miyatani was made/coated by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyatani et al (JP 2015221879A, reference made to attached English machine translation) in view of Komatsu et al (US 2013/0340808) as applied to claims 1-9, and 11-14 above, and further in view of Trouilhet et al (US 2011/0146758).

Regarding claim 10 modified Miyatani discloses the solar cell of claim 1, but does not explicitly disclose wherein the luminescent aluminum hydroxide has a particle size of 10 µm or less.
Trouilhet teaches adding aluminum hydroxide to a solar cell encapsulant material having a particle size of 0.1 to 10 µm (Trouilhet, [0043]).
Trouilhet and modified Miyatani are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Miyatani in view of Trouilhet such that the aluminum hydroxide of Miyatani has a particle size of 10 µm or less as taught by Trouilhet (Trouilhet, [0043]) as such a modification would have amounted to the use of a known size of aluminum hydroxide in the known environment of a solar cell encapsulant for its intended use to accomplish an entirely expected result.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al (US 2013/0139868) teaches light conversion material 102 in a layer 101 positioned between an encapsulant 105 and the front surface of solar cells 100 in Fig. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726